Exhibit 10.7
(RIGHTNOW LOGO) [c63819c6381900.gif]
Human Resources
Direct 866.292.2098
HR@rightnow.com
TRANSMITTED VIA EMAIL
jmerrick@rightnow.com
March 8, 2011
Alan Rassaby
RightNow Technologies
Dear Alan,
The purpose of this letter is to amend the terms of your ongoing employment by
providing for new severance benefits. This letter sets out all of your
entitlements to severance in the event of termination of employment, and
replaces any previous offer letter to the extent of any inconsistency.
Any capitalized terms in this letter shall have the same meaning as in the
attachment to this letter.
Termination of Employment: You will receive the following benefits if your
employment with the Company (or any successor company or affiliated entity with
which you are then employed) is terminated by the Company or such other employer
without Cause:

  (i)   acceleration of 12.5% of your then unvested stock options in connection
with all stock option awards made on or after February 25, 2011, and subject to
the terms and conditions of each such stock option agreement that is executed by
you and the Company;     (ii)   12 months salary continuation at your then
current base salary; and     (iii)   Reimbursement of the cost of your COBRA
premium for a maximum of 18 months provided you continue to be eligible for
COBRA.

Termination of Employment following a Change of Control: In lieu of the benefits
referred to above, you will receive the following benefits if (a) your
employment with the Company (or any successor company or affiliated entity with
which you are then employed) is terminated by the Company or such other employer
without Cause within three months before, or eighteen months following the date
of a Change in Control of the Company; or (b) your employment with the Company
(or any successor company or affiliated entity with which you are then employed)
is terminated by you for Good Reason within three months before or eighteen
months following the date of a Change in Control of the Company:
(GRAPHIC) [c63819c6381901.gif]

 



--------------------------------------------------------------------------------



 



(RIGHTNOW LOGO) [c63819c6381900.gif]

  (i)   acceleration of 100% of your then unvested stock options in connection
with all stock option awards made on or after February 25, 2011, and subject to
the terms and conditions of each such stock option agreement that is executed by
you and the Company;     (ii)   12 months salary continuation at your then
current base salary;     (iii)   Reimbursement of the cost of your COBRA premium
for a maximum of 18 months provided you continue to be eligible for COBRA;
provided that         the benefits referred to in paragraphs (i), (ii) and
(iii) are subject to reduction to avoid a negative tax consequence to you. Your
benefits will be reduced by the amount necessary to prevent any part of any
payment or benefit received by you from being treated as an “excess parachute
payment” under section 280G(b)(1) of the Internal Revenue Code, but only if and
to the extent such reduction will also result in a greater after tax benefit to
you than the after tax benefit to you of the severance payments computed without
regard to any reduction.

All other terms and conditions in your current offer of employment will remain
in place, and will not be affected by this change. In addition, nothing in this
letter changes the terms and conditions of any existing stock option agreements
that you have with the Company, including any rights to acceleration that you
have under those agreements.
Please sign below to acknowledge your acceptance of this offer, and return it me
by March 25, 2011.
Sincerely,

       
 
Tory Atkins
 
 
 Alan Rassaby  
Director, Human Resources
     

(GRAPHIC) [c63819c6381901.gif]

 



--------------------------------------------------------------------------------



 



(RIGHTNOW LOGO) [c63819c6381900.gif]
ATTACHMENT
DEFINITIONS
“Change in Control” shall mean a change in ownership or control of the Company
effected through any of the following transactions:

  1.   merger, consolidation or other reorganization unless securities
representing more than 50% of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately prior to such transaction;     2.   the sale, transfer or other
disposition of all or substantially all of the Company’s assets;     3.   the
acquisition, directly or indirectly by any person or related group of persons
(other than the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company), of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s stockholders; or     4.   a change in the composition of the Board
of Directors over a period of 36 consecutive months or less such that a majority
of the directors ceases, by reason of one or more contested elections for
directorship, to be comprised of individuals who either (i) have been directors
continuously since the beginning of such period or (ii) have been elected or
nominated for election as directors during such period by at least a majority of
the directors described in clause (i) who were still in office at the time the
Board of Directors approved such election or nomination.

Following a Change in Control, “Company” shall refer to the successor
corporation in the transaction.
Termination of employment for “Cause” shall mean termination by the Company of
your employment based upon (i) the willful and continued failure by you
substantially to perform your duties and obligations (other than any such
failure resulting from your incapacity due to physical or mental illness or any
such actual or anticipated failure resulting from your termination for “Good
Reason” as defined below), (ii) your conviction or plea bargain in connection
with the commission or alleged commission of any felony or gross misdemeanor
involving moral turpitude, fraud or misappropriation of funds, or (iii) your
willful engaging in misconduct which causes substantial injury to the Company,
its other employees or its
(GRAPHIC) [c63819c6381901.gif]

 



--------------------------------------------------------------------------------



 



(RIGHTNOW LOGO) [c63819c6381900.gif]
clients, whether monetarily or otherwise. For purposes of this paragraph, no
action or failure to act on your part shall be considered “willful” unless done,
or omitted to be done, by you in bad faith and without reasonable belief that
your action or omission was in the best interests of the Company.
“Good Reason” shall mean the occurrence of any of the following events following
a Change in Control, except for the occurrence of such an event in connection
with the termination of your employment by the Company (or any successor company
or affiliated entity then employing you) for Cause, Disability or death:

  1.   the assignment to you of employment duties or responsibilities which are
not substantially comparable in responsibility and status to the employment
duties and responsibilities you held immediately prior to the Change in Control;
    2.   a reduction in your base salary as in effect immediately prior to the
Change in Control or as the same may be increased from time to time during the
term of this Agreement; or     3.   requiring you to work in a location more
than 50 miles from your office location immediately prior to the Change in
Control, except for requirements of temporary travel on the Company’s business
to an extent substantially consistent with your business travel obligations
immediately prior to the Change in Control.

(GRAPHIC) [c63819c6381901.gif]

 